Citation Nr: 1640557	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture.
	
2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic oculomotor dysfunction, status-post traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 10 percent for scars of the chin.

4.  Entitlement to an initial rating in excess of 30 percent for excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine.

6.  Entitlement to an initial compensable rating for a TBI prior to April 19, 2016.

7.  Entitlement to a disability rating for a TBI in excess of 10 percent since April 19, 2016.
8.  Entitlement to an initial compensable rating for posttraumatic headaches, status-post TBI.

9.  Entitlement to an initial rating in excess of 10 percent for impaired sensation of the left thorax, status-post muscle transplantation.

10.  Entitlement to an initial compensable rating for scars of the bilateral elbows.


REPRESENTATION

Appellant represented by:	Katherine Dwight, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to October 2011 in the United States Marine Corps.  His awards included the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Oakland RO has current jurisdiction.

In February 2016, the Board decided a number of claims, and remanded the above-captioned issues for further development.

In a May 2016 rating decision, the RO granted higher ratings of 30 percent and 10 percent for the Veteran's excision of the left serratus for a muscle flap graft and TBI, respectively.  The 30 percent rating was effective from October 31, 2011, the day following the Veteran's military discharge.  The 10 percent rating was effective from April 19, 2016.  As these were not full grants of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the May 2016  supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issue of  entitlement to an initial rating in excess of 10 percent for impaired sensation of the left thorax, status-post muscle transplantation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture, is not manifested by complete paralysis of the external popliteal (common peroneal) nerve.

2.  The current 10 percent rating for posttraumatic oculomotor dysfunction is the maximum schedular rating available under the applicable diagnostic code.

3.  The Veteran's chin scars are not manifest by visible or palpable tissue loss; however, there are three tender scars.

4.  Excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity, is not manifested by unfavorable ankylosis of scapulohumeral articulation where abduction is limited to 25 degrees from the side, or by fibrous union, nonunion, or loss of the head of the humerus.

5.  Degenerative disc disease with facet arthritis and spondylosis of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of incapacitating episodes.

6.  Prior to April 19, 2016, the Veteran's TBI was not manifested by any facet 
equating to higher than a level "0" under the Table of Facets of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; separately ratable disabilities, other than those already awarded and addressed herein, were not shown.

7.  Since April 19, 2016, the Veteran's TBI has been manifested by level "3" impairment under the Table of Facets of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified based on motor activity.

8.  Since April 19, 2016, the Veteran's TBI has been manifested by a peripheral vestibular disorder with dizziness and occasional staggering.

9.  Posttraumatic headaches, status-post TBI are not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.

10.  The Veteran's elbow scars are not shown to cause a limitation of motion or function; however, he has a tender scar on his right and left elbow.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8521 (2015).
	
2.  The criteria for an initial rating in excess of 10 percent for posttraumatic oculomotor dysfunction, status-post TBI are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.79 DC 6016 (2015).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's chin scar are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7800 (2015).

4.  The criteria for the assignment of a separate, 20 percent rating, but no higher, for three tender scars on the chin have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2015).

5.  The criteria for an initial rating in excess of 30 percent for excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DC 5201, 4.73, DCs 5201-5301(2015).

6.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2015).

7.  Prior to April 19, 2016, the criteria for an initial compensable rating for a TBI were not met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8045 (2015).

8.  Since April 19, 2016, the criteria for a 70 percent rating, but no higher, for the TBI have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8045 (2015).

9.  Since April 19, 2016, the criteria for a separate, 30 percent rating, but no higher, for a peripheral vestibular disorder as a residual of the TBI have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.87, Diagnostic Code 6204 (2015).

10.  The criteria for the assignment of an initial compensable rating for posttraumatic headaches, status-post TBI, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2015).

11.  The criteria for an initial compensable rating for the Veteran's elbow scars are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7805 (2015).

12.  The criteria for the assignment of a separate, 10 percent rating, but no higher, for one or two tender scars affecting the elbows have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, staged ratings, other than those already assigned by the RO for the Veteran's TBI, are not warranted for his disabilities.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As described further below, the VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In reaching the decisions below, the Board considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for the disabilities on appeal requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings obtained.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for any disability on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities  that would render the schedular criteria inadequate.  As shown below, the Veteran's symptoms for each of his disabilities are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, he has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation for any claim on appeal is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, the Veteran has been in receipt of a 100 percent schedular rating since October 31, 2011, the day following his discharge from service, rendering moot a claim for a TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  As the Veteran has also been awarded special monthly compensation since October 31, 2011, the concerns of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) are not present here.  See March 2016 Rating Decision.  Entitlement to a TDIU pursuant to Rice needs not be addressed further.

Finally, other than the scars involving the chin and elbows discussed below, other scars associated with the service-connected disabilities were adjudicated by the Board in February 2016.  Accordingly, other than the chin and elbow scars, the Veteran's scars will not be discussed below.  

      Posttraumatic Right Peroneal Nerve Palsy  

In the January 2012 rating decision on appeal, service connection for posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture was granted.  The Veteran was assigned a 30 percent rating, effective October 31, 2011, pursuant to 38 C.F.R. § 4.124a, DC 8521, pertaining to the external popliteal (common peroneal) nerve.  

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a (2015).  

Under DC 8521, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.   A 40 percent disability rating is warranted for complete paralysis, with evidence of foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of the toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, DC 8521 (2015).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).   

On VA examinations in November 2010, the examiners noted that the Veteran's right leg was injured during an improvised explosive device (IED) explosion in September 2009.  He sustained a severe open right tibial fracture and underwent 29 surgical procedures on the right leg, including a muscle transplant from the left serratus anterior muscle and the bone excision due to infection.  He subsequently developed a compartment syndrome with peroneal nerve damage.  

On November 2010 examination of the right leg, the Veteran's gait, stance, and coordination were normal.  Cranial nerves were intact.  Deep tendon reflexes were equal and sensorium was normal.  

On November 2010 TBI examination, the Veteran reported numbness and tingling throughout the leg and foot.  On examination, strength was 5/5 in the right lower extremity generally, but was 0/5 in dorsiflexion of the foot and four lesser toes, and 3/5 in the great toe.  Tendon reflexes were symmetrically depressed at the knees.  Ankle jerks were 1+ bilaterally.  There were no pathologic reflexes.  Sensation of joint positon and vibration was intact.  Light touch and pinprick sensations were diminished below the knee throughout the right lower extremity in all aspects, with the exception of in the sole of the foot.  The Veteran ambulated with an antalgic gait.  He was unable to walk on his heels, toes, or in tandem fashion because of impaired weight bearing when on the right foot alone.  Romberg sign was negative.  Coordination was impaired.  He was diagnosed with posttraumatic right peroneal nerve palsy with motor and sensory deficits and neuropathic pain.

On December 2010 VA examination for the lumbar spine, the examiner noted the Veteran wore a posterior splint for right foot drop.  The examiner measured the Veteran's leg length and found it equal bilaterally.  He reported constant pain in the right leg and foot.  On examination, he had weakness in right ankle dorsiflexion with active motion to only a 0 degree neural position,  but plantar flexion of the ankle was to 10 degrees.  No asymmetry was noted and reflexes were normal and equal.  The examiner stated the Veteran's walking limitations caused difficulties with normal activities such as shopping.  He was not able to run, but had no further impairment.  Bathing, grooming, and dressing were not affected.

In an August 2011 VA treatment record, there was numbness in the right leg generally, although findings as to the foot were not made.  Dorsiflexion of the right foot was 3/5 and plantar flexion of the right foot was slightly decreased.

On VA examination in April 2016, the Veteran reported increased pain over the past few years.  It was worst in the morning.  His baseline level of pain was 7/10, but that could escalate to 10/10 depending on his activity level.  He reported jolts of sharp, shooting pain starting along the medial aspect of the knee and radiating in to the lower medical ankle and foot.  The pain also burned.  He had decreased sensation along those areas.  Multiple pain medications had been tried but were ineffective.  Nerve blocks were also ineffective.  He wore a posterior splint to ambulate because of weakness.  He reported that despite his pain symptoms, he was able to walk and function somewhat normally.

On examination, there was moderate constant pain, no intermittent pain, moderate paresthesias and/or dysthesias, and moderate numbness in the right lower extremity.  Muscle strength was normal in the knee, and 3/5 in ankle plantar flexion and dorsiflexion.  Reflexes were normal in the knee and absent in the ankle.  Light touch sensation was normal in the upper anterior thigh and thigh/knee, and decreased in the lower leg/ankle and foot/toes.  The Veteran walked with an antalgic gait, limping and favoring the right lower leg due to the right peroneal nerve palsy.

The examiner determined there was moderate incomplete paralysis of the external popliteal (common peroneal) nerve, moderate incomplete paralysis of the superficial peroneal nerve, and moderate incomplete paralysis of the deep peroneal nerve.  The internal popliteal nerve, posterior tibial nerve, anterior crural nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were normal.  The Veteran required a brace to support the right lower leg due to weakness and foot drop associated with right peroneal nerve palsy.

The preponderance of the evidence is against a rating in excess of 30 percent for the service-connected posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture.  Significantly, on recent VA examination in April 2016, the examiner specifically diagnosed "moderate incomplete" paralysis, rather than complete paralysis of the common peroneal nerve.  The Board recognizes that the Veteran has right foot drop, and that some evidence indicates an inability to dorsiflex the foot.  However, in August 2011 and on VA examination in April 2016, VA examiners found there was not a total inability to dorsiflex the foot.  The evidence also does not indicate there is a slight droop of first phalanges of all the toes, a loss of extension of the proximal phalanges of the toes, a loss of abduction of the foot, weakened adduction, or anesthesia covering the entire dorsum of the foot and toes.  Further, and significantly, no provider has found there is complete paralysis of the common peroneal nerve.

There is no other neurological diagnostic code that would afford a higher rating.  While the April 2016 VA examiner also found moderate incomplete paralysis of the superficial peroneal nerve and moderate incomplete paralysis of the deep peroneal nerve, these findings support only a rating of 10 percent under 38 C.F.R. § 4.124a Diagnostic Codes 8522 and 8523.  Separate ratings for these other nerve injuries are not warranted as the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Here, the symptoms attributable to the common peroneal nerve injury, superficial peroneal nerve injury, and deep peroneal nerve injury are not separate and distinct.  To award separate ratings would constitute pyramiding.

The Board has also considered whether a higher or separate rating is possible under the orthopedic codes pertaining to the foot, shortening of the lower extremity, ankle, and knee/leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5284.  The disabilities pertaining to the foot (Diagnostic Codes 5276-5284) are not raised by the evidence.  The Veteran has reported bone loss, but diagnostic Code 5275 pertaining to shortening of the bones of the lower extremity provides that it may not be combined with other ratings for fracture or faulty union in the same extremity.  Moreover, as the December 2010 VA examiner found that the Veteran's leg length was equal, a higher rating is not warranted under this code.  The symptoms contemplated by the diagnostic codes pertaining to the ankle (Diagnostic Codes 5270-5274) pertain to mobility of the ankle and overlap with the symptoms contemplated under the diagnostic code currently assigned; a separate rating would constitute pyramiding.  Also, the only ankle code providing a rating higher than 30 percent requires evidence of ankylosis of the ankle, which is not indicated based on the preponderance of the evidence.  Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  The symptoms contemplated by diagnostic codes pertaining to the knee and leg (Diagnostic Codes 5256-5263) also are largely not raised by the evidence.  While Diagnostic Code 5262 pertaining to impairment of the tibia and fibula is potentially applicable, it provides ratings based on slight, moderate, or marked knee or ankle disabilities and thus overlaps with the symptoms contemplated under the diagnostic code currently assigned.  

The diagnostic codes pertaining to muscle injuries have also been considered, but 38 C.F.R. § 4.55 provides that a muscle injury will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions, which is not the case here as the service-connected right peroneal nerve injury affects the functioning of the foot and leg.  Moreover, as the muscle codes pertaining to the foot and leg (Diagnostic Codes 5310-5312 do not provide ratings higher than 30 percent, a higher rating under these muscle codes is not possible.

For all the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a separate rating or a rating in excess of 30 percent for the Veteran's posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

      Posttraumatic Oculomotor Dysfunction

In the January 2012 rating decision on appeal, service connection for posttraumatic oculomotor dysfunction, status-post TBI, was granted.  The Veteran was assigned a 10 percent rating, effective October 31, 2011, pursuant to 38 C.F.R. § 4.79, DC 8045-6016.  

Diagnostic Code 6016 provides a 10 percent rating for nystagmus, central.  No other rating is provided by this code.   Nystagmus is the involuntary, rapid, rhythmic movement of the eyeball, which may be horizontal, vertical, rotary, or mixed.  See Dorland's Illustrated Medical Dictionary 1296 (30th ed. 2003).

On VA eye examination in November 2010, the Veteran reported suffering head trauma due to an IED in September 2009, although he stated that his actual eyes were not injured.  He reported no ocular pain, redness, swelling, discharge, or watering.  He reported no visual distortion, enlarged images, glare, halos, floaters, or photophobia.  He reported blurred near vision with each eye.  He also reported skipping words and lines while reading.  He stated he had no episodes of incapacitation related to the eyes within the past 12 months.  He had no ocular neoplasms and had not required hospitalization or surgery.  

On examination, uncorrected distance and near visual acuities were 20/20 bilaterally.  He did not have diplopia.  Gross visual field evaluation by confrontational finger counting was full in all 4 quadrants in each eye.  Neither eye was enucleated, the lenses had not been removed, and he did not have nystagmus.  He did not have chronic conjunctivitis.  Intraocular pressures were 17 mmHg in the right eye and 18 mmHg in the left eye.  Slit lamp testing was normal.  A retinal examination revealed normal optic nerves, retinal vasculature, maculae and peripheral retinas.  The pupils were equal in size, round, and equally reactive to direct and indirect light without a relative afferent pupillary defect.  Extraocular muscle movements were unrestricted.  Visual pursuits were smooth.  A cover test revealed normal ocular alignment.  He had a near point of convergence to the nose.  Testing of saccadic eye movements revealed regular undershooting with occasional gross overshooting.  

The examiner diagnosed bilateral simple hyperopia, less likely as not caused by head trauma.  He also diagnosed oculomotor dysfunction (dysfunctional saccadic eye movements), at least as likely as not secondary to head trauma.

On VA general medical examination in November 2010 conducted for the right leg, scars, and gastritis, the examiner noted the Veteran's eyes were normal externally, his pupils were round and reacted to light, and his eye movements were normal.

On VA neurological examination in April 2016, the Veteran reported that following his TBI in 2009, his vision would come in and out of focus daily and lasting a few seconds.  The symptom was stable.

On examination, the examiner found that cranial nerves II-IV and VI were affected.  The remaining cranial nerves were normal.  A CT scan performed in June 2010 revealed no evidence of acute intracranial process.  The examiner stated that he did not detect any signs of oculomotor neuropathy on examination.  The Veteran was advised to report to his upcoming eye examination for further evaluation of the visual disturbance.

On VA eye examination in May 2016, the Veteran reiterated his reports of having difficulty while reading due to skipping lines and losing his place.  He was preparing for the LSAT and had difficulty with his preparation.

On examination, corrected and uncorrected distance and near visual acuities were 20/40 or better.  He did not have a difference equal to two or more line on the Snellen test between distance and near corrected vision.  Pupil abnormalities were not present.  He did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity.  He did not have diplopia.  Bilateral eye pressure was 17.  Slit lamp and external eye examinations were normal bilaterally in all respects.  An internal eye examination was normal bilaterally.  The Veteran did not have a visual field defect, contraction of a visual field, loss of a visual field, or a scotoma.  There were no incapacitating episodes.  He was diagnosed with oculomotor dysfunction (dysfunctional saccadic eye movements).  The condition was stable.

The preponderance of the evidence is against a rating in excess of 10 percent for the service-connected posttraumatic oculomotor dysfunction, status-post TBI.  Ten percent is the maximum rating available under Diagnostic Code 6016.  No other eye disorder has been raised by the evidence, thus, no other diagnostic code pertaining to disease of the eye is applicable.  There have been no incapacitating episodes so as to warrant applicability of the General Rating Formula for Diagnostic Codes 6000 through 6009.  There is no evidence of any impairment of central visual acuity; moreover, bilateral visual acuity of 20/40 warrants a noncompensable rating.  There is no impairment of the visual field.  There is no diplopia or impairment of muscle function.

The April 2016 VA examiner determined that cranial nerves II-IV and VI were affected, however, 38 C.F.R. § 4.124a, Diseases of the Cranial Nerves (Diagnostic Codes 8205-8412) generally apply to the 5th-12th cranial nerves.  Disability affecting the first, second, third, fourth, sixth, and eight nerves are to be rated under the organs of special sense, which has been done here.

For all the foregoing reasons, the Board finds no basis for the assignment of a rating in excess of 10 percent for the Veteran's posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture.  As discussed above, an extraschedular rating has been considered but is not warranted.  The Veteran's symptoms (dysfunctional saccadic eye movements) are contemplated in the assigned schedular rating pertaining to nystagmus (involuntary, rapid, rhythmic movement of the eyeball).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  


      Scars of the Chin & Elbows

In the January 2012 rating decision on appeal, service connection for scars of the chin was granted.  The Veteran was assigned a 10 percent rating, effective October 31, 2011, pursuant to 38 C.F.R. § 4.118, DC 7800.  Service connection was also granted for scars of the elbows and a noncompensable rating was assigned, effective October 31, 2011, pursuant to 38 C.F.R. § 4.118, DC 7805.  While the RO combined the elbow scars with scars of the back and right lower extremity, in the February 2016 decision, as explained by the Board, these claims were bifurcated.

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in.  (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). Id. at Note I.
Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted where there is evidence of a scar area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929) square centimeters).  A 40 percent rating is warranted where there is evidence of a scar area or areas of 144 square inches (929 square centimeters) or greater.  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating. Under Note (1) to this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. Under Note (3) to this diagnostic code, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2015).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 to7804 are to be evaluated under an appropriate Diagnostic Code. 

On VA examination in November 2010, the examiner found three small scars on the chin, two on the right chin and one on the left chin.  The scars were minimally tender, nonadherent, and of smooth texture.  The scars were without ulceration, breakdown, depression, elevation, apparent underlying tissue loss, inflammation, edema, or keloid formation.  The scars were of the same color as the adjacent skin. There was minimal disfigurement, but no limit of function as a result of the scars.  The left chin scar was 2.5 x 1.2, and the right chin scars were l.3 x 0.3 and 1 x 0.3.

As for the elbows, the examiner found a scar on the right elbow measuring elbow 6 x 1.5.  The scar was minimally tender, nonadherent, of smooth texture, and without ulceration, breakdown, depression, elevation, apparent underlying tissue loss, inflammation, edema, or keloid formation.  The scar was of the same color as the adjacent skin.  There was no disfigurement, or limit of function as a result of the scar.  On the left elbow, there was a scar measuring 1x 0.3.  The scar was minimally tender, nonadherent, of smooth texture, and without ulceration, breakdown, depression, elevation, apparent underlying tissue loss, inflammation, edema, or keloid formation.  The scar was of the same color as the adjacent skin.  There was no disfigurement, or limit of function as a result of the scar.

The examiner diagnosed scars of the bilateral elbows and chin with no apparent functional impairment or limitation of the ability to perform normal activities of daily living.  The scars on the chin however, were slightly unsightly.  

On VA examination in April 2016, the Veteran reported that sometimes the scars on his chin get cut and bleed when he shaves.  The right elbow scar felt tight.  On examination of the chin, the examiner found the scar was not painful, unstable, or due to a burn.  It was well-healed, non-tender, stable, and hypo pigmented with no signs of functional limitation.  The scar measured 2 x 0.4 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underling soft tissue.  The total area of the scar was 0.8 centimeters.  There was no gross distortion or asymmetry of facial features , or visible or palpable tissue loss.  There were no other pertinent findings.  On examination of the elbows, the examiner found only a scar on the right elbow, not the left.  The scar was not painful or unstable.  It was not due to a burn.  It was well-healed, non-tender, stable, and hypo pigmented with no signs of functional limitation.  The scar was linear and measured 7 x 0.9 centimeters.

The medical record is conflicting as to both the number of scars affecting  the chin and elbows, and whether or not they are painful.  The 2010 and 2016 VA examiners both conducted adequate examinations but provided different findings, and the medical treatment records do not contain pertinent information to reconcile the conflict.  As such, the benefit of the doubt must be afforded to the Veteran.  Based on the VA examination report of November 2010, the Veteran has 3 tender scars of the chin, and tender scars on each elbow.  Under DC 7804, these chin scars warrant a 20 percent rating, but no higher based on the number of scars.  These elbow scars warrant a 10 percent rating, but no higher based on the number of scars.  While the Veteran is already in receipt of a 10 percent rating for his chin scars under DC 7800, and a noncompensable rating for his elbow scars under DC 7805, Note (3) to DC 7804 provides that separate ratings may be assigned under diagnostic codes 7800, 7801, 7802, or 7805.  

The preponderance of the evidence is against any higher or separate ratings.  As for the chin, the next higher rating of 30 percent rating is not warranted under DC 7800 as there is no evidence of visible or palpable tissue loss.  DCs 7801 and 7802 do not apply to the chin scars, and as no disabling effects have been found, DC 7805 is not applicable.  As for the elbow scars, DC 7800 is not applicable as the scars are not on the head, face, or neck.   Diagnostic Codes 7801 and 7802 are not applicable as the scars are not of the requisite size, and DC 7805 is not applicable as no disabling effects have been found.
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned, the doctrine is not for application.  

      Excision of the Left Serratus for a Muscle Flap Graft

In the January 2012 rating decision on appeal, service connection for excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity was granted.  The Veteran was assigned a 10 percent rating, effective October 31, 2011, pursuant to 38 C.F.R. §4.71a 5301-5201.  The disability was rated under the orthopedic code pertaining to the shoulder.

In a May 2016 rating decision, the rating was increased to 30 percent, effective October 31, 2011.  The disability was rated under the codes pertaining to muscle injuries, specifically, 38 C.F.R. §4.71a 5201-5301.  The order of the hyphenated code was changed, which is permissible.  See, e.g., Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  The Board will consider both codes in determining whether he may be entitled to a higher rating.  However, as both the orthopedic codes pertaining to the shoulder and arm contemplate mobility of the arm, and the applicable muscle code, DC 5301, also pertains to mobility of the arm, the symptoms overlap.  Separate ratings under both the orthopedic and muscle codes would constitute pyramiding.  

As the Veteran is right-hand dominant, the criteria pertinent to the "minor" extremity are for application.	

As for the orthopedic codes pertaining to the shoulder and arm, DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  A 20 percent disability rating is warranted for favorable ankylosis (abduction to 60 degrees) of the minor (non-dominant) side, where the mouth and head can be reached.  A 30 percent disability rating is warranted for intermediate ankylosis, between favorable and unfavorable (25 degrees abduction), of the minor (non-dominant) side.  A maximum 40 percent disability rating is warranted for unfavorable ankylosis of the non-dominant side, where abduction is limited to 25 degrees from the side. 

Diagnostic Code 5201 provides a 20 percent rating where movement of the arm is limited to the shoulder level (90 degrees).  Limitation midway between the side and shoulder level (45 degrees) also warrants a 20 percent rating, and motion to 25 degrees from the side warrants a 30 percent evaluation.
Diagnostic Code 5202 provides ratings for impairment of the humerus.  With malunion of the humerus, a 20 percent rating is warranted with moderate and marked deformity.  A 20 percent rating is also provided with recurrent dislocation of or at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A 20 percent rating is additionally warranted with frequent episodes and guarding of all arm movements.  Higher ratings of 40, 50, and 70 percent are warranted where there is fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.

Diagnostic code 5203 addresses impairment of the clavicle or scapula.  With malunion, a 10 percent rating is warranted.  For nonunion without loose movement, a 10 percent rating is warranted, and for nonunion with loose movement, a 20 percent rating is warranted.  A 20 percent rating is also warranted for dislocation of the clavicle or scapula.  Diagnostic code 5203 also provides that the disability may be rated on impairment of function of a contiguous joint.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2015).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As for the muscle codes, the Veteran's disability is rated under 38 C.F.R. § 4.73, DC 5301, based on injury to Muscle Group I.  Thirty percent is the maximum rating available under this code, in fact, it is the highest rating available for any muscle injury affecting the shoulder girdle and arm of the non-dominant extremity.  As such, further discussion of the muscle codes is not warranted.

On VA examination in December 2010, the examiner noted that the left serratus was excised and used to create a muscle flap in his right leg.  The Veteran reported pain 7/10 intensity.  He had been treated with physical therapy.  He did not wear a sling, and he took medication to treat the pain.

On examination, he had a normal left shoulder contour comparable to that of the right with no erythema, swelling, or asymmetry.  The left shoulder was about 1 cm below that of the right shoulder at the acromioclavicular joint.  His left shoulder motion was 100 degrees in abduction and 110degrees in forward flexion.  He had 50 degrees of extension with 90 degrees of external and internal rotation.  He had pain with abduction and flexion, as well as rotational motion.  Multiple trials revealed no additional motion limitation.  Strength and coordination were unimpaired.  No fatigue or endurance limitation was observed.  He had a weak left shoulder lift-off test, but no instability in the shoulder.  The Jobe test was negative. X-rays showed surgical clips near the scapula.  The Veteran was diagnosed with excision of the left serratus for muscle flap graft to the right tibia.  He had mild impairment in motion in the left shoulder due to pain.  As this is his nondominant arm, the examiner stated there was very mild impairment in sports activities.  No work impairment was noted and no further limitation due to flares was found.

In an August 2011 treatment record, a VA provider stated there was  "slight decrease" in the Veteran's left upper arm range of motion.

On VA examination in December 2014, the Veteran reported a decreased range of motion and strength on use of the left arm.  He reported problems with reaching things overhead, lifting, and carrying things.  On examination, there was pain to palpation in the serratus left flank/chest region, but not in the shoulder itself.  X-rays showed surgical clips in the axillary soft tissue.  Flexion was to 120 degrees, abduction was to 60 degrees, external rotation was to 70 degrees, and internal rotation was to 90 degrees.  There was pain throughout motion.  There was pain with weight-bearing.  The Veteran could perform repetitive use testing with at least three repetitions without additional functional loss or loss of movement.  Muscle strength was 3/5 in forward flexion and abduction.  There was no muscle atrophy.  There was no ankylosis.  There was no shoulder instability, dislocation, or labral pathology.  There was no clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition.  There was no loss of the head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  There was no malunion of the humerus with moderate or marked deformity.  A muscle examination was also provided, but it does not contain information sufficient for rating the disability under the orthopedic codes.

On VA examination in April 2016, the Veteran reported difficulty with elevating the arm above the shoulder level.  He reported weakness due to a loss of muscle.  He reported flare-ups of pain for which he took Advil.  He reported he could not lift objects heavier than 15 pounds in the left arm, and that he had a restricted range of motion in the arm.  On examination, flexion was to 140 degrees, abduction was to 140 degrees, external rotation was to 80 degrees, and internal rotation was to 90 degrees.  There was no pain with weight-bearing.  There was objective evidence of pain on palpation of the area.  There was no crepitus.  The Veteran could perform repetitive testing with at least three repetitions with no additional functional loss or loss of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was 5/5 in forward flexion and abduction.  There was no ankylosis.  A rotator cuff condition was suspected, but pertinent testing yielded negative results.  There was no instability, dislocation or labral pathology.  There was no clavicle, scapula, AC joint, or sternoclavicular joint condition.  There was no loss of the head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  There was no malunion of the humerus with moderate or marked deformity.  A muscle examination was also provided, but it does not contain information sufficient for rating the disability under the orthopedic codes.

The preponderance of the evidence is against a rating in excess of 30 percent for the service-connected excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity.  Higher ratings under the orthopedic codes pertaining to the shoulder and arm are warranted only with evidence of unfavorable ankylosis of scapulohumeral articulation, where abduction is limited to 25 degrees from the side (DC 5200), or where there is the fibrous union, nonunion, or loss of the head of the humerus (DC 5202).  None of this is shown by the evidence.

The Board has also considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported left shoulder pain, and the Board recognizes that the VA examiners have acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left shoulder disability.

The Board has considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination reports of record contain sufficient findings in this regard, and further remand is not required.  

Range of motion measurements for the opposite joint were conducted in December 2010, December 2014, and April 2016.  Additionally, both the December 2014 and April 2016 examiners made findings regarding whether there was pain with weight bearing.  To the extent the VA examination reports do not contain separate findings in active and passive motion, each examination report indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his shoulder himself to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

There is no other diagnostic code that would afford the Veteran a higher rating for his left shoulder disability.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 30 percent, the doctrine is not for application.  

      Lumbar Spine Disability

In the January 2012 rating decision on appeal, service connection for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine was granted.  The Veteran was assigned a 10 percent rating, effective October 31, 2011, pursuant to 38 C.F.R. § 4.71a, DC 5242.

In a May 2016 rating decision, a separate, 10 percent rating for left lower extremity radiculopathy was granted, effective April 14, 2016.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks, and a 60 percent rating is warranted if the total duration is at least six weeks.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2015).

On VA examination in December 2010, the Veteran reported constant mid lower back pain of 8/10, and pain in the upper back also of 8/10.  He reported no periods of incapacitation.  He had normal bowel and bladder function.  On examination, he had an antalgic gait with normal thoracolumbar curves.  The pelvis was level.  No spinal tenderness was found, and no trigger points or spasms were found in the musculature.  He had forward flexion to 90 degrees with no significant pain.  He had pain with extension to 15 degrees, and had 30 degrees of right and left lateral bending with no limitation.  Right and left rotation were to 30 degrees as well. Multiple trials revealed no additional motion limitation.  Strength and coordination were unimpaired.  No fatigue or endurance limitation were observed. The neurological exam was intact with no focal deficits noted.  All muscle groups exhibited 5/5 strength with no sign of atrophy bilaterally.  Reflexes were equal and 2+ in all extremities. Sensory dermatomes were intact except for the right leg due to the multiple incisions.  He was diagnosed with mild degenerative disc disease with facet arthritis and spondylosis of the lower lumbar spine.  He had no significant limitation in work or daily activities strictly due to his back pain.  There were no additional limitations due to flares and no indication of radiculopathy.

In a January 2016 VA treatment record, it was noted that the Veteran had a full range of motion of the thoracolumbar spine in flexion, extension, and lateral rotation.  He had neurological abnormalities attributable to his separately service-connected right peroneal nerve injury.

On VA examination in April 2016, the Veteran reported constant, dull pain in the back 6/10 with periodic sharp flare-ups depending on position and activity level.  The pain was precipitated by bending and twisting.  He reported intermittent, sharp shooting pain down the left buttock/thigh area but not below the knee.  He reported flare-ups 3-5 times per week, with the pain lasting less than 1 hour.  He also reported back cramps at night making it hard to sleep.

On examination, the Veteran's range of motion was normal.  Flexion was to 90 degrees and extension, bilateral lateral flexion, and bilateral lateral rotation were to 30 degrees.  Pain was noted on examination and caused functional loss.  There was no evidence of pain with weight bearing.  There was pain on palpation over the lumbar midline and paravertebral area.  The Veteran could perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner could not state whether weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with a flare-up.  There was no guarding or muscle spasm.  Muscle strength was 5/5 in the hips, knees, ankles, and toes.  Reflexes were normal in the knees and ankles.  Sensation was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg testing was negative. The examiner found, however, the Veteran had radiculopathy in the left lower extremity due to the lumbar spine disability.  There were no other signs or symptoms of radiculopathy.  There were no other neurological abnormalities associated with the lumbar spine.  There was no ankylosis.  The Veteran had intervertebral disc syndrome but had no prescribed bedrest.  	

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine  not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported lumbar pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As for neurological manifestations of the disability, as discussed, a separate rating for radiculopathy of the left leg has been assigned from April 14, 2016 onward, but as the Veteran has not appealed the May 2016 rating decision, the matter of a higher rating for left leg radiculopathy is not on appeal.  Prior to April 14, 2016, the record showed no evidence of any neurological abnormality; the December 2010 VA examiner explicitly found no radiculopathy.  As such, a separate rating for left leg radiculopathy is not warranted prior to April 14, 2016.  As no other neurological abnormality has been identified as associated with the lumbar spine disability at any other time in the appeal, further separate ratings in this regard are not warranted.

The Board has considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination reports of record contain sufficient findings in this regard, and further remand is not required.  

Range of motion measurements for the opposite joint are unnecessary as there is no joint opposite of the spine.  Additionally, the April 2016 VA examiner addressed pain in weight bearing status.  To the extent the VA examination reports do not contain separate findings in active and passive motion, each examination report indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his spine himself to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, the doctrine is not for application.  
      
      TBI 

In the January 2012 rating decision on appeal, service connection for a TBI was granted.  The Veteran was assigned a noncompensable percent rating, effective October 31, 2011, pursuant to 38 C.F.R. §4.124a, Diagnostic Code 8045.  

In a May 2016 rating decision, the rating was increased to 10 percent, effective April 19, 2016.  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, even if that diagnosis is based on subjective symptoms.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered.   Here, SMC has already been awarded from October 31, 2011.

Diagnostic Code 8045 also states that the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There are five notes that accompany the current version of Diagnostic Code 8045.  Only the three apply to the instant case.  

 Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

On VA examination in November 2010, the examiner noted that the Veteran was exposed to 7 IED blasts in service, the most severe occurring in September 2009 when an IED exploded under the Humvee he was driving.  The Veteran lost consciousness and remembers awakening on the ground after being ejected from the vehicle.  The Veteran reported that his symptoms of the head injury have been stable.  He reported that since the trauma, he has occasional feelings of lightheadedness, accompanied by a sensation of being off balance, and a queasy stomach, but without true vertigo.  The symptom was not related to any change in posture or position.  He reported no difficulty with memory, attention, concentration, executive functions, speech, or swallowing.  He reported no impairment of bowel or bladder control, or erectile dysfunction.  He reported tinnitus and hearing difficulties.  Sensations of taste and smell were intact.  There was no history of seizures.  There was no hypersensitivity to sound or light, other than when having a headache.  There was no known history of autonomic or endocrine disturbance.

On examination, in the facet of memory, attention, concentration, and executive functions, there were no complaints.  Judgement was normal.  Social interaction was routinely appropriate.   He was always oriented.  Motor activity was normal, consistent with the neurogenic and myogenic service-connected disabilities.  Visual spatial orientation was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or relationships.  Neurobehavioral effects did not interfere with workplace or social interaction.  He was ability to communicate and comprehend spoken and written language.  Consciousness was normal.  The Veteran was diagnosed with a TBI, mild, recurrent, and stable with residuals of posttraumatic headaches, posttraumatic visual disturbance, posttraumatic right peroneal nerve palsy, and impaired sensation of the left thorax, secondary to surgical procedure for muscle transplantation.  The examiner opined that the emotional/behavioral signs and symptoms were part of a comorbid mental disorder and did not represent a residual of the TBI.

In an addendum opinion, a VA psychologist reviewed the underlying TBI report, and concurred that the Veteran did not have emotional sequelae that could be attributed to the head injury itself.  Rather, the Veteran had posttraumatic stress disorder (PTSD) and depression related to exposure to emotionally traumatic events in service.

On VA examination in April 2016, in the facet of memory, attention, concentration, executive functions, the examiner indicated a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented.  Motor activity was moderately decreased due to apraxia.  The examiner stated the Veteran had weakness in the distal right lower limb from right peroneal neuropathy as a result of the fracture sustained over the distal right lower limb in 2009.  Visual spatial orientation was normal.  Subjective symptoms consisted of three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  In this regard, the examiner stated the Veteran had reading difficulty, dizziness, and headaches.   There were no neurobehavioral effects.  He was ability to communicate and comprehend spoken and written language.  Consciousness was normal.  

The Veteran was diagnosed with residuals of his TBI to include headaches and dizziness/vertigo.  A CT from June 2010 revealed no evidence of acute intracranial process.  

Due to the diagnosis of dizziness/vertigo, a VA ear and vestibular conditions examination was conducted.  The Veteran reported dizziness since the 2009 IED exposure.  He reported intermittently feeling unbalance and nausea, occurring several times per week.  The episodes lasted a few minutes and went away on their own.  On examination, the examiner determined the Veteran had signs and symptoms attributable to a peripheral vestibular condition and was diagnosed with dizziness.  The examiner determined that the condition was manifested by staggering more than once weekly, lasting less than one hour.  No other condition was diagnosed.  The Veteran had no abnormalities of his ears.

The Board finds that as of April 19, 2016, a 70 percent rating is warranted for the Veteran's TBI.  Under the facets of cognitive impairment and other residuals of TBI not otherwise classified, the level of impairment exhibited by the Veteran equates to a level "3" based on the examiner's finding that motor activity was moderately decreased due to apraxia.  The examiner further stated the Veteran had weakness in the distal right lower limb from right peroneal neuropathy as a result of the fracture sustained over the distal right lower limb in 2009.  The Board has carefully considered whether this rating would constitute pyramiding in light of the separate, 30 percent rating assigned for the disability of the right peroneal nerve, but finds that it would not.  Apraxia is defined under 38 C.F.R. § 4.124a, DC 8045 as the inability to perform previously learned motor activities, despite normal motor function.  This is problem in the brain due to trauma of the brain that creates motor disturbances.  The peroneal nerve problem is an injury to a nerve in the leg; the Board finds these distinct disabilities.  Moreover, their symptoms are different.  Where apraxia causes a total inability to perform previously learned activities, the main symptoms documented on examination of the peroneal nerve in April 2016 were sharp, shooting, jolts of pain, burning pain, and numbness in the right lower extremity.  There were also sensation problems and reflex problems.  The Board finds these manifestations are distinct, and that separate ratings may be assigned without violating the rule against pyramiding.
 
Additionally, the Board finds that a separate, 30 percent rating for the Veteran's dizziness is warranted from April 19, 2016.  38 C.F.R. § 4.124a, DC 8045 provides that physical dysfunction, including balance problems, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.87, DC 6204 provides a 10 percent rating for peripheral vestibular disorders with occasional dizziness, and a 30 percent rating for dizziness with occasional staggering.  A Note to the code states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  

Separate VA examiners in April 2016 affirmatively determined the Veteran has a peripheral vestibular condition characterized by dizziness.  The ear examiner found the condition was manifested by staggering more than once weekly for less than one hour.  As such, the requirements for a 30 percent rating under DC 6204 are met from April 19, 2016.  This is the maximum rating provided under DC 6204 and the Board can point to no other applicable diagnostic code that would afford a higher rating.

However, since April 19, 2016, the preponderance of the evidence is against any higher or separate rating.  Seventy percent is the highest level of evaluation for any facet under 38 C.F.R. § 4.124a, DC 8045.  The Veteran has no other residual of his TBI that has not been already adjudicated by the Board in February 2016, or by this decision.  For example, headaches are adjudicated herein.  Hearing loss was adjudicated by the Board in February 2016.  The Veteran is in receipt of a 100 percent rating for PTSD and no other emotional/behavioral dysfunction has been identified as related to the TBI.  The Veteran has been awarded service connection for tinnitus, but this is not a residual of the TBI; rather, it is directly related to noise exposure in service.  See January 2012 Rating Decision.  As such, tinnitus need not be addressed by this decision.  There are no other residuals of the TBI to discuss.

Prior to April 19, 2016, the preponderance of the evidence is against a compensable rating as the November 2010 VA examiner found no impairment in any facet.  The Veteran's subjective reports of dizziness were documented, but the examiner noted no "true vertigo" and a peripheral vestibular disorder was not supported by objective findings as is required for a rating under 38 C.F.R. § 4.87, DC 6204.  The Veteran has no other residual of his TBI that has not been already adjudicated by the Board in February 2016, or by this decision.  Further separate ratings for residuals of the TBI are not warranted prior to April 19, 2016.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned, the doctrine is not for application.  

      Posttraumatic Headaches

In the January 2012 rating decision on appeal, service connection for posttraumatic headaches was granted.  The Veteran was assigned a noncompensable rating, effective October 31, 2011, pursuant to 38 C.F.R. § 4.124a, DCs 8045-8100.

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A noncompensable rating is assigned with evidence of less frequent attacks.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

On VA TBI examination in November 2010, the Veteran reported having headaches an average of 3 times per week.  They were manifested by a dull pain across the forehead with a slight sensitivity to light but not sound.  There was no associated nausea or vomiting.  The headaches were helped by Advil and lasted about 30 minutes.  He was diagnosed with posttraumatic headaches with migraninous features.	

On VA examination in April 2016, the Veteran reported that after having TBI in 2009, he began having headaches, described as a sharp pain over the posterior head region associated with nausea, and light and sound sensitivity usually lasting from a few seconds to a few minutes and occurring daily.  The headaches had improved with time.  He took Tylenol for the pain.  On examination, the examiner determined the Veteran did not have characteristic prostrating attacks of headache pain.

The preponderance of the evidence is against the assignment of compensable rating for the Veteran's headaches.  There is no evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  To the contrary, the April 2016 examiner found the Veteran does not have characteristic prostrating attacks of headache pain.  The Board can point to no other diagnostic code that would apply to the Veteran's headaches and afford him a compensable rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a compensable rating, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for each of the disabilities on appeal has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

November 2010 VA examiners did not have access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The November 2010 VA examinations are thus adequate to decide the claims.

The Board is further satisfied that the RO has substantially complied with its February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA treatment records and provided VA examinations responsive to the inquiries posed by the Board.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  

ORDER

An initial rating in excess of 30 percent for posttraumatic right peroneal nerve palsy, status-post grade 3B open right tibia fracture is denied.
	
An initial rating in excess of 10 percent for posttraumatic oculomotor dysfunction, status-post TBI, is denied.

An initial rating in excess of 10 percent for scars of the chin under 38 C.F.R. § 4.118, Diagnostic Code 7800 is denied; however, a separate rating of 20 percent, but no higher, for the chin scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 is granted.

An initial rating in excess of 30 percent for excision of the left serratus for a muscle flap graft, affecting the non-dominant extremity is denied.

An initial rating in excess of 10 percent for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine is denied.

Prior to April 19, 2016, an initial compensable rating for the TBI is denied.

Since April 19, 2016, a disability rating of 70 percent, but no higher, for the TBI is granted; additionally, since April 19, 2016 a separate rating of 30 percent, but no higher, for a peripheral vestibular disorder associated with the TBI is granted.

An initial compensable rating for posttraumatic headaches, status-post TBI, is denied.

An initial compensable rating for scars of the elbows under 38 C.F.R. § 4.118, Diagnostic Code 7805 is denied; however, a separate rating of 10 percent, but no higher, for the elbow scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 is granted.


REMAND

Contrary to the Board's February 2016 remand directives (Remand Directive #8), the AOJ did not provide a VA examination for the Veteran's impaired sensation of the left thorax, status-post muscle transplantation.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This examination must be provided.

Accordingly, this remaining claim is REMANDED for the following action:
 
1.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected impaired sensation of the left thorax, status-post muscle transplantation, in accordance with the applicable worksheet for rating the disorder.

Any and all studies, tests, and evaluations found necessary by the examiner must be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions must be provided. 

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
M .TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


